Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Pagel of 12

DEBTOR(S): AMVAE AeAerad pr. MONTHLY OPERATING REPORT
CHAPTER 11
CASE NUMBER: /f- /3.27/-7EX
Form 2-A
COVER SHEET

For Peniod End Date: Mf 30//)9

Accounting Method: ["JaccruaiBasis — [<)Cash Basis

 

THIS REPORT IS DUE 21 DAYS AFTER THE END OF THE MONTH

Debtor must attach each of the following documents uniess the U. S. Trustee

 

 

Mark One Box for Each has waived the requirement in writing. File the original with the Clark of Court
Required Document: Submil a duplicate, with original signature, to the U, S. Truster.
Report/Document Previously
Attached Waived REQUIRED REPORTS/DOCUMENTS
i CJ 1. Cash Receipts and Disbursements Statement (Form 2-8)
i) CJ 2. Balance Sheet (Form 2-C)
wa =z 3. Profit and Loss Statement (Form 2-D)
YZ CJ 4. Supporting Schedules (Form 2-E)
fq J 5. Quarterly Fee Summary (Form 2-F)
C] 6. Narrative (Form 2-G)
C] 7. Bank Statements for All Bank Accounts
(Redact ali but last 4 digits of account number and remove check ynages)
Cc) CT] 8. Bank Statement Reconciliations for all Bank Accounts
Cc] 9. Evidence of insurance for all policies renewed or replaced during month

 

 

———————

! declare under penalty of perjury that the following Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.

Executed on: 12/20/2019 Print Name hn R. Peterson
Signature: 2.0 Cty, Se

Title: Michelin President and CEO

 

Rev, 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page2 of 12

DEBTOR(S): AS 4e cenit ie. CASE NO: 19 -f829)- oe.
Form 2-B
CASH RECEIPTS AND “Wifide- tfas STATEMENT
For Period: af to it [30/14
CASH FLOW SUMMARY Current
Month Accumulated
1. Beginning Cash Balance $ 20/F6 42 1) $ $6029.53")
2. Cash Receipts
Operabons F04F.23 632,798.37
Sale of Assats 0 0
Loans/advances 0 0
Other 0 0
Total Cash Receipts $__BYF33  $ ~F8574237
"3. Cash Disbursements
Operations 0 04022.
Debt Semce/Secured loan payment 500,000.20 £40, 000.00
Professional fees/U S. Trustee tees 0 0
Professional fees paid from retainer (e.g. COLTAF accts) 0 0
Other 4AVMOGE ‘4 42602.

Total Cash Disbursements $ 302M 95 $s CES Tysy

"4 Net Cash Flow (Total Cash Receipts less

 

 

 

 

 

 

 

 

 

 

Total Cash Disbursements) (BIL24/.o2» 6426 759 7»
& Ending Cash Balance (to Form 2-C) $ __~F35380'"2) $ _ _F353 $12)
CASH BALANCE SUMMARY Book
Financial institution Balance

Petty Cash $

DIP Operating Account ——

DIP State Tax Account 0

DIP Payrot Account * 0

Other Operating Account 74 CHASE G42 22538

Relainers held by professionats (1 e COLTAF) — 0

TOTAL (must agree with Ending Cash Balance above) $ _ 925390 "2)

Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page3 of 12

 

 

 

DEBTOR(S): ASAZE Wene7yW le. CASE NO: /9- /327f-MER
CASH RECE! Neues
PTS AND
nas wee oe
CASH ° Aq <
parce RECEIPTS are. Account No: z (P/M LeAsE Fj2 |
L__Date | [ Payer _j | Description } [Amount]
W[i liq Varivus Trade Accks. RecoNable © 5805
Welq Vartens Trade heets. ReceNable |St-28
ela Various Tae Ach. Kuceneble —2588°00
Total Cash Receipts $44, 234)

1) Total
(1) for all accounts should agree with tote! cash receipts listed on Form 2-8, page 1 Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page4 of 12

DEBTOR(S): WsAte eAerAx Mle. CASE NO: /7-/327/- 4X.

 

 

 

Form 2-8
CASH RECEIPTS ty ie sipse)9 STATEMENT
For Penod to s/
CASH DISBURSEMENTS DETAIL :
"7 Account No: | WJ4 WASE F772,
| Date] [Check No] [ Payee at f Description (Purpose) | | Amount |

 

Nala EFT Montage Capital il, ¢7 loan fayment ° 300,000.20

£ Analysis
Whs/ 4 bet ~bM CHASE Ave J mae, 4, AV.GS

Total Cash Disbursements $_ 50), 790. F5-"\1)

1) Te
(4) ote! for all accounts should agree with total cash disbursements listed on Form 2-B, page 1 Rev 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page5d of 12

 

 

DEBTOR(S): AG4ee Aomrn le. CASE NO: (9-13.27) - MER.
Form 2-C
COMPARATIVE E SHEET
For Period Ended:
Current Petition
ASSETS Month Date (1)
Current Assets:
Cash (from Form 2-B, line 5) $ GISY S$ 3,080
Accounts Receivable (from Form 2-E) 25,696 O26, Ole
Recewable from Officers, Employees, Affiiates 0 0
inventory ABS) VW 2 WIIEYS
Other Current Assets “(List eae AsceNed. eth, C00
0 0
Total Current Assets S$ £w0i~2 $s 7749597
Fixed Assets:
Land $ o $ 0
Building 0 0
Equipment, Furniture and Fixtures 27,200, GOO 4 QO
Total Fixed Assets "Zaweco 200,
Less: Accumulated Depreciation (ad, Jed, O00) ( +4 /00, C02)
Net Fixed Assets $__37000 $_ poo
Other Assets (List) het ATS 6$d, 0° 250 boo

300, 000

$00, deo
TOTAL ASSETS $ APU. § 507474)
LIABILITIES
Post-petition Accounts Payable (from Form 2-E) $ £0,000 §

 

0
Post-petition Accrued Profesional Fees (fromm Form 2-E) 0 0
Post-petition Taxes Payable (from Form 2-£) 0 0
Post-petition Notes Payable 0 0
Other Post-petition Payable(List) ee 0 0
0 0
Total Post Petition Liabilities $ fe: — _._ -6
Pre Petition Liabilities:
Secured Debt — 4 00, 000
Priority Debt /82,000 18.2, 000
Unsecured Debt
5320000 S220, 000
Total Pre Petition Liabilities $ 3,502,000 $ 2,002,000
TOTAL LIABILITIES $C/¥2,000 © $ %, 002, 000
OWNERS’ EQUITY
Owner’s/Stockhoider’s Equity $ 42374 Joos / 374, 700
Retained Earnings - Prepetition / 3,327, /07 > C Noe Ae -
Retained Earnings - Post-petition %z Z 42 .
TOTAL OWNERS’ EQUITY sCiriate $ _<¢ 742 4oF>
TOTAL LIABILITIES AND OWNERS’ EQUITY $ ZL $ $0449 54)

Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Pageé of 12

 

 

 

 

DEBTOR(S):: AWSA4E WEeAcTH Unc. CASE NO: /9-/.327/-H1EK.
Form 2-D
PROFIT AND LOSS STATEMENT
For Period Al ifiq to 1.30/14
Current Accumulated
Month Total (1)
Gross Operating Revenue $ 0 $ 265933
Less: Discounts, Returns and Allowances ( 0) co
Net Operating Revenue $ 0 $_ 745,833
Cost of Goods Sold 0 _ 268, 823
Gross Profit $ 0 $ 0
Operating Expenses
Officer Compensation $ 0 $ 0
Selling, General and Administrative 0 0
Rents and Leases 3,000 2 44,000
Depreciation, Depletion and Amortization 7,000 3, 000
Other (list) 0 0
epeinee site
Total Operating Expenses $ §4, 000 $ T03,800
Operating Income (Loss) $ ¢ %4, 000 > $_ ¢703% gc0>
Non-Operating income and Expenses
Other Non-Operating Expenses $ 42F | $ 44 4249
Gams (Losses) on Sale of Assets 0 0
Interest Income 0
Interest Expense @20, 000 / #0, 000
Other Non-Operating Income 0 0
Net Non-Operating income or (Expenses) $ _(o4,29/)7 $ 159429 >
Reorganization Expenses
Legal and Professional Fees $ 0 $ 0
Other Reorganization Expense 0 0

 

Total Reorganization Expenses

$ 0 $ 0
Net income (Loss) Before income Taxes $ 0,29 )> $ CF42 424>
; 0 - 0

Federal and State Income Tax Expense (Benefit) -
NET INCOME (LOSS) $ (110,29) $_¢ $2429)

(1) Accumulated Totals include all revenue and expenses since the petition date

 

Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page7 of 12

DEBTOR(S): Nsbite HEALTH ple. case no: /9- /3.27/ -Afe7e

Form 2-E (Page 1 of 2)
SUPPORTING SCHEDULES
For Period: uf i J if to ufaofrs

i 3 4

 

Unpaid post-petitian Post-petition taxos Post-pettion tax Unpaic post-petition
taxes from prior ny payments made tis | taxes at end of reporting

 

 

 

 

 

 

 

 

Type of tax 1 morah more (columns 142-3
Employee income tax withheld
laces withneld
Em FICA taxes
IU: MM axes
Other:
Sales, use & oxcise taxes
Uneen taxes
Other:
rty tances
taxes
Other:

 

 

 

 

 

 

 

foe Total unpaid pookpetion taxes]
(1) For fiest report, the beginning balance in column 1 will be $0; thereafter, beginning will be eeading balence from prior report.

 

Page 1 of 2
Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Pages of 12

DEBTOR(S): stee MERLTH joe, caseNo: /9-/327/-MEK.

Form 2-€ (Page 2 of 2)

SUPPORTING SCHEDULES
For Period: fifia to uf 20/14
SO days of tess 31 1 60 days 610 BO days Over 90 days Total at month end

|Pra-etitin recervabses LS OT | 25 CFL |

[Post-petition receivables

Lowe 222, OFC |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WO days or less 31 80 60 days 61 bo 9D days Over 90 days Total at manth end
Trade Payables
[ome Pavatten 000 060 th
Total ¢ ie oo |

 

 

 

Month-end

 

 

   

Of arty Rind and be any trade to of any propristes, owner, partner, shareholder, office, of

Page 2 of 2
Rev, 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page9 of 12

DEBTOR(S): W/sfide MencTH yrlé. — CASENO: /9- /327/-HE&E

 

 

 

Form 2-F
QUARTERLY FEE SUM °
For the Month Ended: au
Cash Quarterly Date
Month Year Disbursements “* Fee Due Check No. Paid
January _$ 0
February 0
March 0
TOTAL 1st Quarter $ o$
ca o24/f_ § Gos. BZ
ye 29074)
oa 24/4 / 3494.14
TOTAL 2nd Quarter $ 7697.37_ $s 225.00 a J
ae aad _% C25$¢.07
August tlt /242./o
TOTAL 3rd Quarter $ — AS52672 57 8s FBIS 06
October of0if__
/957.46
November alt
Des 301,290. 9S
TOTAL 4th Quarter $ _ BRE TE 3s 4 875,00 aos
FEE SCHEDULE (as of JANUARY 1, 2018)
Sutyect to changes that may occur fo 28 U.S.C. §1930(a)(6)
Quarieny Disbursements Fee Quarterly Disbursements Fea
$0 to $14,999 $325 $225,000 to $299,999 $1,950
$15,000 to $74,999 $650 $300,000 to $999.999 $4,875
$75,000 to $149,999 $975 $1,000,000 of more*** 1% of quarterly
$150,000 10 $224999. ss $1.6 25 disbursements or
$250 000, whechever is
less (Ssulyect to change
after 9/30)2018)"**

. This summary 1s to reflect the current calendar years eformation cumutative to the end of the reporting period

"" Shouid agree with line 3. Form 2-8 Disbursements are net of transfers fo other debtor in possession bank accounts

“* For disbursements m excess of $1 000,000, this amount is subject to annual adjustment. Please refer to
https /www jushce govlust/chapter-11-quarterty-tees-

Failure to poy the quarterly fee is cause for Conversion or dismissal of the chapter 17 case {117USC Sec 1492(b)(10)}
In addivon, unpard foes are consudered a deb! owed Io the Linted States and wil be assessed wterest under 31 US C $3717

Rev. 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page10 of 12

 

DEBTOR(S): nGAE ener sre, CASENO: /9-/327/-MEX.
Form 2-G
NARRATIVE
For Period Ending:

Please provide a brief description of any significant business and legal actions taken by the debtor. its creditors,

or the court during the reporting period. any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred

susequent to the report date.

_

 

 

 

 

Rev 01/01/2018
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page11 of 12

CHASES

November 01, 2019 through November 29, 2019
ona meee Bark, NA. ' 9112
Cotumbus, OH 43218-2051

SS os oe ee crores ee
CUSTOMER SERVICE INFORMATION

ETI ee ee EA CS
if you haye any questions about your

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

statement, please contact your
Coos0Ea? DDA 801 211 33418 NNNNNNINNNNN 1 020000000 90 0000 _
NSPIRE HEALTH INC —
1830 LEFTHAND CIR STE A =
LONGMONT CO 80501-6717 =
=
==
—
=
CHECKING SUMMARY | Commerce! Checking
INSTANCES AMOUNT
Beginning Balance $301,595.48
Deposits and Additions 3 3,278.11
Electronic Withdrawals 1 ~ 300,000.00
Other Withdrawals, Fees & Charges 2 ~ 1,459,73
Ending Balance 6 $3,353.86
DEPOSITS AND ADDITIONS
OATE DESCRIPTION AMOUNT
11701 Lockbox No; 781439 For 2 Nems At 09:00 9 Tn: 1300135305Lb $526.83
11/08 Lockbox No: 781439 For 1 Hems At 09:00 9 Trn: 1300159312Lb 156.28
11/18 Lockbox No: 781439 For 1 Mermns At 09-00 9 Trn: 1300191322Lb 2,535.00
Total Deposits and Additions $3,218.11
[ELECTRONIC WITHDRAWALS,
DATE DESCRIPTION AMOUNT
11/04 = Fadwire Debit Via: Avidbank/121143626 A/C: Montage Capital Il, L.P. US Imad: $300,000.00
11048 109080007233 Tm: 4583400306Jo
Total Electronic Withdrawals $300,000.00

Par lad
Case:19-13271-MER Doc#:144 Filed:12/23/19 Entered:12/23/19 11:24:44 Page12 of 12

CHASEO

Novernber 01, 2078 through November 29, 2019

 

 

 

 

Account Number: 9112
OTHER WITHDRAWALS, FEES & CHARGES,
OATE CescHtPTION AMOUNT
1114S Account Analysis Setthement Charge $1,290.95
11/27 _ Debit For $1668.78 An ttem Was Deposited To Your Account IN Error On 166.78

11/01/2019. Your Reference Number 201911260009490, Our Referance Number
Esds191126-4418, Deposit Location Number 781439.

Total Other Withdrawals, Fees & Charges $1,459.73

 

Your service charges, fees and eamings credit have been calculated through account analysis.

 

 

 

[DAILY ENDING BALANCE|.
DATE AMOUNT
11/01 $302,122.31
11/04 2,122.31
11/06 2.278.59
11/15 987,64
1148 3,522.64
11/27 3,353.86

address On the from! of thes statement (non-personal accounts contact Customer Service) immediately if you think your statement ar receipt is
incorrect of if you Need mure information about & tansfer listed an the stalament or receipt.

Foe personal accounts onty We must hear from you no later than 60 days atter we sent you the FIRST statement on which te problem or
error appeared, Bé prepared to give us the following information:

* Your name and account number

* The daliar amount of the suspected error

° A description of the error of transfer you are unsure cf, why you believe it is an error, or why you need more information

We will investigate your cornpiaint anc wifi correct any error promyrtty. i! we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you wil have use of the monay during the ime it
lakes us lo complete our rvestgation.

IN CASE OF ERRORS OR STIONS ABOUT NON-ELECTRONIC TRANSACTIONS: means your statement is

wecorrect or if you need more Y (checks or dapasits) on the statement. Compete

see the eo Rul Cot we the Santen ae oon wocourt: Deocal mannoos
g ore

Page Zot 4
